LINN, Circuit Judge,
concurring-in-part and dissenting-in-part.
I am pleased to join Part II.A of the majority opinion because I agree that a “signal,” as used in the claims at issue, refers to something with a “physical form.” Majority Op. at 1352-53. However, I respectfully disagree with the majority’s holding that the claims in suit are not directed to statutory subject matter under 35 U.S.C. § 101. I therefore dissent in part from Part II.B of the opinion and from the judgment.
This case presents challenging questions that go beyond the single patent claim at issue. In determining the scope of patentable subject matter, we must reconcile cutting-edge technologies with a statute, the language of which dates back to the beginning of the Republic. Moreover, we decide this case against a backdrop of ongoing controversy regarding the wisdom of software patenting and our decision in State Street Bank & Trust Co. v. Signature Financial Group, Inc., 149 F.3d 1368 (Fed.Cir.1998). I appreciate the majority’s desire to draw an exclusionary line. However, mindful of our duty to interpret the law as Congress wrote it rather than attempt “to preempt congressional action by judicially decreeing what accords with ‘common sense and the public weal,’ ” Tenn. Valley Auth. v. Hill, 437 U.S. 153, 195, 98 S.Ct. 2279, 57 L.Ed.2d 117 (1978), I respectfully disagree that the majority’s holding is compelled by or consistent with precedent or the language of the statute. Indeed, I fear that it risks further confusing an already uncertain set of doctrines.
The majority bases its holding on the Century Dictionary definition of “manufacture” quoted by the Supreme Court in American Fruit Growers, Inc. v. Brogdex Co., 283 U.S. 1, 11, 51 S.Ct. 328, 75 L.Ed. 801 (1931), and again in Diamond v. Chakrabarty, 447 U.S. 303, 308, 100 S.Ct. 2204, 65 L.Ed.2d 144 (1980): “the production of articles for use from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” I respectfully disagree that this definition limits the term “manufacture” to non-transitory, tangible things. When it defined “manufacture” as above, the Supreme Court emphasized that “[i]n choosing such expansive terms as ‘manufacture’ ... modified by the comprehensive ‘any,’ Congress plainly contemplated that the patent laws would be given wide scope.” Chakrabarty, 447 U.S. at 308, 100 S.Ct. 2204. Because the patent claim at issue contemplates “some physical carrier of information,” Majority Op. at 1353, the claim requires that some input “material”— whether a pulse of energy or a stone tablet — has been given a “new form[ ],” “qual-it[y],” or “property]” by direct human action or by a machine. The resulting signal is thus a “manufacture” in the “expansive” sense of § 101. See also Am. Fruit, 283 U.S. at 11, 51 S.Ct. 328 (offering as a second definition of “manufacture,” “anything made for use from raw or prepared materials”).
Because I believe the claimed signal is a manufacture, it is necessary for me also to examine the alternative argument that the claimed signal is an unpatentable “abstract idea” under Gottschalk v. Benson, 409 U.S. 63, 67, 93 S.Ct. 253, 34 L.Ed.2d 273 (1972). The answer to this argument is best found in § 101’s textual requirements that statutory subject matter be “new” and “useful,” which are limits on the four statutory categories that otherwise encompass “anything under the sun that is made by man.” Chakrabarty, 447 U.S. at 309, 100 S.Ct. 2204 (quoting S.Rep. No. 1979, 82d Cong., 2d Sess., at 5 (1952), U.S.Code Cong. & Admin. News 1952, at 2398-99 ; H.R.Rep. No. 1923, 82d Cong., 2d Sess., at 6 (1952)). As I explain in the following analysis, it is my view that the claim at issue is both *1359“new” and “useful” and is not an abstract idea.
Because I conclude that the claim at issue is directed to a “new and useful” “manufacture,” I believe it is patentable under 35 U.S.C. § 101. Accordingly, I would reverse.
I. The Definition of “Manufacture”
I agree with the majority that the subject of Nuijten’s signal claims is not a “machine,” “process,” or “composition of matter” as used in 35 U.S.C. § 101. As the majority recognizes, however, “[t]he question of whether the claimed signals are ‘manufactures’ is more difficult.” Majority Op. at 1356. As mentioned, the Supreme Court quoted in American Fruit the following definition of “manufacture,” upon which the majority relies today: “the production of articles for use from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand-labor or by machinery.” 283 U.S. at 11, 51 S.Ct. 328 (quoting 5 Century Dictionary 3620 (William Dwight Whitney ed., 1895)), quoted in Diamond v. Chakrabarty, 447 U.S. 303, 308, 100 S.Ct. 2204, 65 L.Ed.2d 144 (1980). Based on this definition and the associated definition of “article,” the majority concludes that manufactures must be “tangible,” a definition that excludes “[a] transient electric or electromagnetic transmission.” Majority Op. at 1356. With all due respect, I believe that these conclusions are erroneous.
First, the majority’s holding is unsupported by the authority it cites. Even if accepted as controlling, see infra at 1360-61, the American Fruit definition of “manufacture” is not limited to tangible or non-transitory inventions by its own terms, nor does the claimed signal fail to be “material” in the relevant sense. The raw “materials” that take new form to become “manufactures” need not be tangible or permanent inputs: the Century Dictionary defines “material” to mean, inter alia, “that which composes or makes a part of anything.”1 “Material” II.2, 5 Century Dictionary 3657.
The majority’s definition for “article”— “a particular substance or commodity”— likewise provides no indication that the substance must last any longer than is necessary to be useful. See Majority Op. at 1356. Moreover, an article does not cease to be an article when it “must be measured ... by equipment capable of detecting and interpreting” it. Id. Myriad inventions, particularly in the chemical arts, can only be detected using equipment — this is inevitable if patents are to cover advanced technologies. Indeed, we have squarely held that transitory inventions are patentable under § 101. For example, in In re Breslow, we held that chemical intermediates are patentable compositions of matter under § 101 even if they are “transitory, unstable, and non-isolatable.” 616 F.2d 516, 519, 521-22 (C.C.P.A.1980). In so holding, we recognized that the compounds “can as well be considered ‘manufactures’ as ‘composition[s] of matter’ ”. Id. at 522; see also Zenith Labs. v. Bristol-Myers Squibb Co., 19 F.3d 1418, 1422 (Fed.Cir.1994) (noting that infringement may occur where a pharmaceutical is converted into a claimed chemical compound in vivo).
*1360In any event, it is doubtful that looking to a definition of “article” is necessary. The American Fruit Court quoted a second definition for “manufacture” from the Century Dictionary in addition to the one repeated in Chakrabarty: “anything made for use from raw or prepared materials.” 283 U.S. at 11, 51 S.Ct. 328. This definition does not, by its terms, require that a “manufacture” be an “article” or a transformed “raw material,” only that it be something — “anything”—made from them.
Second, the majority simply assumes, without reference to its own construction of the claim, that Nuijten’s signal is “fleeting.” Majority Op. at 1356. The claim refers to multiple “samples,” one “preceding” the next, in a specified relationship. In conjunction with the specification’s references to “prediction” of a watermark bit’s effect on subsequent bits of the input signal and the invention’s preferred use for audio or video signals, it is apparent that the claimed signal must extend over some interval of time. In In re Hruby, 54 C.C.P.A. 1196, 373 F.2d 997 (1967), we held that it was not the dynamic position of any given water droplet, but rather the overall pattern, that was patentable; likewise, here, it is the overall signal, not the physical manifestation of a single bit, that constitutes the invention. Just as the design of a fountain lasts so long as the water is flowing, the signal lasts so long as the transmission of the signal is in progress. In many embodiments — for example, when the signal encodes an audio or video signal representing a symphony or a full-length motion picture that is being watched in real time — the transmission may be in progress for a significant period of time. And as the majority holds, the claim makes no assumptions about what physical form the signal might take. The claim therefore encompasses embodiments, such as inscriptions on paper, in which the signal itself may last indefinitely.
Third, neither American Fruit Growers nor Chakrabarty confronted or decided a question of tangibility or permanence. The question in American Fruit Givwers was whether “an orange, the rind of which has become impregnated with borax, through immersion in a solution, and thereby rendered resistant to blue mold decay,” was a “manufacture” within the meaning of the predecessor to § 101. 283 U.S. at 11, 51 S.Ct. 328. The court answered the question in the negative, not because an orange is not “tangible,” but because treated citrus fruits do not “possess[] a new or distinctive form, quality, or property,” and thus are not made by man. Id. Likewise, in Chakrabarty, the Court held that a genetically-engineered bacterium was patentable because it was “a nonnaturally occurring manufacture or composition of matter — a product of human ingenuity having a distinctive name, character [and] use.” 447 U.S. at 309-10, 100 S.Ct. 2204 (quotation marks omitted) (alteration in original). Indeed, as I will discuss below, the Chakrabarty Court cited the American Fruit definition of “manufacture” only in support of the proposition that the term was “expansive” and that “Congress plainly contemplated that the patent laws would be given wide scope.” Id. at 308, 100 S.Ct. 2204. In neither case did the Court decide or discuss the question that is before us today.
Fourth, the language we are called to interpret is venerable. As the majority recognizes, with the exception of the substitution of “process” for “art,” the four categories of statutory subject matter in § 101 have remained unchanged since the 1793 Patent Act. Act of Feb. 21, 1793, ch. 11, § 1, 1 Stat. 318. “Manufacture” was a statutory category even in the very first United States Patent Act of 1790. Act of Apr. 10, 1790, ch. 7, § 1, 1 Stat. 109. Indeed, “manufactures” were the subject of the British Statute of Monopolies of *13611623, 21 Jac. 1, eh. 3. See generally Ex parte Lundgren, No.2003-2088, 2004 WL 3561262, *13-20, 2005 Pat.App. LEXIS 34, at *32-*50 (B.P.A.I. April 20, 2004) (Barrett, A.P.J., concurring-in-part and dissenting-in-part) (discussing history of statutory subject matter).
In part because of this, I question whether this case can be decided by reference to a dictionary definition of “manufacture.” See Alappat, 33 F.3d at 1553 (Archer, C.J., concurring-in-part and dissenting-in-part) (“These terms may not be read in a strict literal sense entirely divorced from the context of the patent law.”). To the extent such a definition might be helpful, however, it should be one that is contemporary with the statutory language, and thus a dictionary that dates to the eighteenth century. See, e.g., St. Francis Coll. v. Al-Khazraji, 481 U.S. 604, 610-12, 107 S.Ct. 2022, 95 L.Ed.2d 582 (1987) (using mid-nineteenth-century dictionaries to construe 1866 Civil Rights Act).
One example of a contemporary dictionary is Samuel Johnson, A Dictionary of the English Language (3d ed. 1768), available at http://books.google.com?id= bXsCAAAAQAAJ, which defines manufacture as “[a]ny thing made by art.”2 “Art,” in turn, is defined as “[t]he power of doing something not taught by nature and instinct”; “[a] science”; “[a] trade”; “[a]rt-fulness, skill, dexterity.” Id. This connection is significant because of the parallel use of “art” and “manufacture” in the 1790 and 1793 Patent Acts and because of the use of the term “useful Arts” in the Patent Clause of the Constitution.3 U.S. Const., art. I, cl. 8; see also In re Comiskey, 499 F.3d 1365, 1375 (Fed.Cir.2007) (“The Constitution explicitly limited patentability to ‘the national purpose of advancing the useful arts — -the process today called technological innovation.’ ”) (quoting Paulik v. Rizkalla, 760 F.2d 1270, 1276 (Fed.Cir.1985) (en banc)); Karl B. Lutz, Patents and Science: A Clarification of the Patent Clause of the U.S. Constitution, 18 Geo. Wash. L.Rev. 50, 54 (1949) (“The term ‘useful arts,’ as used in the Constitution ... is best represented in modern language by the word ‘technology.’ ”).
*1362Thus, it appears that rather than delineate specific, narrow categories, Congress has consistently intended statutory subject matter to cover the full scope of technological ingenuity, however it might best be claimed. Thus, “art” and “process[es]” might be viewed, in rough terms, as the exercise of technological skill, “manufacture[s]” and “composition[s] of matter” as the products of that skill, and “machine[s]” as the tools through which that skill is exercised. See Comiskey, 499 F.3d at 1377 (observing that a method claim involving a mental process or algorithm qualifies as a “process” under § 101 when it “(1) is tied to a machine or (2) creates or involves a composition of matter or manufacture”).
We and the Supreme Court have each recognized and applied this broad approach, frequently declining to decide in which statutory category a claim belongs. See, e.g., Chakrabarty, 447 U.S. at 307-08, 100 S.Ct. 2204 (deciding the patentability of a claimed microorganism without determining whether it was a “manufacture” or “composition of matter”); Gottschalk v. Benson, 409 U.S. at 67-68, 93 S.Ct. 253 (quoting a principle of patentability from Funk Bros. Seed Co. v. Kalo Co., 333 U.S. 127, 68 S.Ct. 440, 92 L.Ed. 588 (1948), and stating, “We dealt there with a ‘product’ claim, while the present case deals with a ‘process’ claim. But we think the same principle applies.”); State Street Bank, 149 F.3d at 1375 (“The question of whether a claim encompasses statutory subject matter should not focus on which of the four categories of subject matter a claim is directed to ... but rather on the essential characteristics of the subject matter .... ” (emphasis omitted)).
Of course, as we noted in State Street Bank, a claim must be drafted to at least one of the four categories. 149 F.3d at 1375 n. 9. As the allowed and disallowed claims in this ease demonstrate, however, claims to essentially the same invention can frequently be drafted, with at most subtle differences in scope, to either processes or manufactures. Patentability does not depend on which form the claim takes. Cf. Parker v. Flook, 437 U.S. 584, 588-90, 593, 98 S.Ct. 2522, 57 L.Ed.2d 451 (1978) (holding that where the “only novel feature” of an “otherwise conventional” method is an unpatentable algorithm, the mere addition of the conventional method steps to an unpatentable claim does not confer patentability, because to do otherwise “would make the determination of patentable subject matter depend simply on the draftman’s art”).
Fifth, and finally, I believe the majority does not follow the guidance that the Supreme Court provided in Chakrabarty as to how we should interpret § 101. As the Court observed, “Congress plainly contemplated that the patent laws would be given wide scope.” 447 U.S. at 308, 100 S.Ct. 2204. Accordingly, Chakrabarty embraces the notion that the scope of patentable subject matter includes “anything under the sun that is made by man.” Id. at 309 100 S.Ct. 2204 (quoting S.Rep. No. 82-1979, at 5 (1952), U.S.Code Cong. & Admin.News 1952, At 2398-99; H.R.Rep. No. 82-1923, at 6 (1952)). Granted, Chakra-barty also cautions that there are exceptions to these sweeping pronouncements: “This is not to suggest that § 101 has no limits or that it embraces every discovery. The laws of nature, physical phenomena, and abstract ideas have been held not patentable.” Id. But altogether, the most straightforward interpretation of the Supreme Court’s guidance in Chakrabarty is that an invention qualifies as patentable subject matter if it (1) is “made by man,” and (2) does not involve an attempt to patent “laws of nature, physical phenomena, [or] abstract ideas.” Indeed, this is the analysis the Chakrabarty Court appears to follow: “Judged in this light, respondent’s micro-organism plainly qualifies *1363as patentable subject matter. His claim is not to a hitherto unknown natural phenomenon, but to a nonnaturally occurring manufacture or composition of matter — a product of human ingenuity ‘having a distinctive name, character, [and] use.’ ” Id. at 309-10, 100 S.Ct. 2204; see also AT & T Corp. v. Excel Commc’ns, Inc., 172 F.3d 1352, 1355, 1361 (Fed.Cir.1999) (applying § 101 by subtracting from “anything under the sun that is made by man” only the three exceptions enumerated by the Supreme Court). The Court’s analysis leaves little room for the term “manufacture” to impose additional limitations on the scope of patentable subject matter.
II. “Abstract Ideas” and the Requirements of Section 101
I now turn to the question of whether Nuijten’s claimed signal falls within one of the exceptions from patentable subject matter. To best answer this question, I consider the text of the statute. See Diamond v. Diehr, 450 U.S. 175, 182, 101 S.Ct. 1048, 67 L.Ed.2d 155 (1981).
35 U.S.C. § 101 provides:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In addition to the requirement that patentable subject matter fall within one of the four statutory categories (“process, machine, manufacture, or composition of matter”), it must also be “new and useful.”4 As with the term “manufacture,” we must be sensitive to the fact that modern everyday usage may be a poor guide to the meaning of such old and oft-interpreted text. Nonetheless, the terms “new” and “useful” define and delimit the exceptions from statutory subject matter.
A. “New”
“Novelty,” as a patent doctrine, is ordinarily regarded as a requirement not of § 101 but of § 102. See Diehr, 450 U.S. at 189, 101 S.Ct. 1048 (“It has been urged that novelty is an appropriate consideration under § 101-Section 101, however, is a general statement of the type of subject matter that is eligible for patent protection ‘subject to the conditions and requirements of this title.’ Specific conditions for patentability follow and § 102 covers in detail the conditions relating to novelty.”). Nonetheless, precedent supports attributing to the term “new” in § 101 a separate requirement that statutory subject matter be a type of invention that can be described as a “new” creation rather than the discovery of a pre-existing principle. See Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 780-81 (Fed.Cir.1985) (emphasizing the requirement of § 101 that “what is sought to be patented, as determined by the claims, be new” and observing that “[s]ection 102, the usual basis for rejection for lack of novelty or anticipation, lays down certain principles for determining the novelty required by § 101”); cf. Diehr, 450 U.S. at 211, 101 S.Ct. 1048 (Stevens, J., dissenting) (dis*1364cussing the difference between the so-called “discovery” requirement of § 101 and the “novelty” requirement of § 102). This accords with the language of the legislative history, discussed above, that patentable subject matter comprises “anything under the sun that is made by man.” Chakrabarty, 447 U.S. at 309 (emphasis added). To be “made by man,” something must not be pre-existing in nature; it must be, literally, an invention.
As the Supreme Court observed in Funk Bros., “patents cannot issue for the discovery of the phenomena of nature” because such phenomena “are part of the storehouse of knowledge of all men. They are manifestations of laws of nature, free to all men and reserved exclusively to none.... If there is to be invention from such a discovery, it must come from the application of the law of nature to a new and useful end.” 333 U.S. at 130, 68 S.Ct. 440, quoted in Chakrabarty, 447 U.S. at 309, 100 S.Ct. 2204. Thus, a discovery or invention can fail to be “new” in the § 101 sense even if it has not previously been known to man or recorded in the prior art — that is, even if it is “novel” under § 102. Certain innovations, no matter how new to human thought, are not the type of technological invention to which Congress has extended patent protection, but instead are considered to be abstract truths that were not “made by man.” “The underlying notion is that a scientific principle ... reveals a relationship that has always existed.” Flook, 437 U.S. at 593 n. 15, 98 S.Ct. 2522.
This insight, I believe, is at the core of the judicial doctrine by which laws of nature, natural phenomena, and abstract ideas are excluded from patentable subject matter. For example, in Gottschalk v. Benson, the Supreme Court considered a proposed patent claim for a method for converting binary-coded decimal numbers (“BCD”) into pure binary numbers. Quoting Funk Bros., the Court distinguished “a hitherto unknown phenomenon of nature” from “the application of the law of nature to a new and useful end,” 409 U.S. at 67, 93 S.Ct. 253 (quoting 333 U.S. at 130, 68 S.Ct. 440). Applying this distinction, the Court observed that the “claim is so abstract and sweeping as to cover both known and unknown uses of the BCD to pure binary conversion.” Id. at 68, 93 S.Ct. 253. Thus, the effect of allowing the patent would be to allow “a patent on the algorithm itself,” and such a patent was impermissible. Id. at 72, 93 S.Ct. 253. Although the Court did not make this connection explicit, I believe that one reason why the method for converting between the binary and binary-coded decimal systems was deemed to' be unpatentably abstract was that the claims attempted to monopolize a timeless mathematical relationship among integers,'even if the particular representations of the integers may have been new to computer science. See id. at 67-68, 93 S.Ct. 253. In other words, the algorithm might have been novel under § 102, but — like all purely mathematical algorithms — it was not “new” under § 101.5
*1365B. “Useful”
Section 101 also requires that patented subject matter be “useful.” Although we have treated the utility requirement of § 101 as a distinct concept from the question of whether an invention qualifies as patentable subject matter, a patent claim directed to a law of nature, a physical phenomenon, or an abstract idea will ordinarily have practical applications that are too attenuated from the subject of the claim to be “useful.” We recognized this in In re Alappat and State Street Bank by requiring that patentable subject matter manifest a “useful, concrete, and tangible result,” but the principle is not new to those cases. For example, in Funk Bros., the Supreme Court distinguished an un-patentable “hitherto unknown phenomenon of nature” from a patentable “application of the law of nature to a new and useful end.” 333 U.S. at 130, 68 S.Ct. 440 (emphases added).
Even where a person of ordinary skill in the art might readily conceive of some application of an abstract principle, it is the application rather than the principle itself that must be patented. In Benson, the Supreme Court rejected patent claims to a system for converting binary-coded decimals to pure binary numbers because the claim was “so abstract as to cover both known and unknown uses of the ... conversion. The end use may (1) vary from the operation of a train to verification of drivers’ licenses to researching the law books for precedents and (2) be performed through any existing machinery or future-devised machinery or without any apparatus.” 409 U.S. at 68, 93 S.Ct. 253. Put differently, although mathematical algorithms and similarly abstract principles may be useful (in the casual sense of the term) in a wide variety of contexts, their utility is too far removed from what is claimed for them to be “useful” under § 101. See Brenner v. Manson, 383 U.S. 519, 534-35, 86 S.Ct. 1033, 16 L.Ed.2d 69 (1966) (requiring that the “specific benefits” to be conferred by a claimed invention “exist[ ] in [the invention’s] currently available form”); see also In re Fisher, 421 F.3d 1365, 1371 (Fed.Cir.2005) (requiring that a claimed invention have “specific and substantial utility to satisfy § 101,” and rejecting a claim to a gene sequence where the sequence has only been shown to have “biological activity”).
A similar concept of whether the utility of claimed subject matter is too attenuated from what is actually claimed undergirds the “printed matter” doctrine. At oral argument, the PTO invoked printed matter cases in the context of why Nuijten’s claim 15, to “a storage medium having stored thereon” a signal, was allowable even though (according to the PTO) claim 14, to the signal simpliciter, was not. Oral Arg. at 00:44:41-00:45:18, available at http:// www.cafc.uscourts.gov/oralargu-ments/mp3/06-1371.mp3 (citing In re Lowry, 32 F.3d 1579 (Fed.Cir.1994), and In re Beauregard, 53 F.3d 1583 (Fed.Cir.1995) (order)). Under the “printed matter” doctrine, if the only distinction between a prior art storage medium and a claimed storage medium is the information stored thereon^ — rather than a different “functional relationship between the printed matter and the substrate” — then the claimed storage medium (with associated information) is unpatentably obvious over the prior art because the information lacks “patentable weight.” In re Gulack, 703 F.2d 1381, 1387 (Fed.Cir.1983). The “printed matter” rejection has been treated as a doctrine under § 103 rather than § 101, but it seems potentially more apposite as a consequence of the “useful” requirement of § 101. The Supreme Court has applied similar reasoning in § 101 cases. See, e.g., *1366Flook, 437 U.S. at 592, 98 S.Ct. 2522 (“We think this case must also be considered as if the principle or mathematical formula were well known.”).
In Lowry, the case upon which the PTO relied principally at oral argument, we considered the allowability of patent claims for a computer memory storage system containing a particular set of data structures that were useful for more quickly storing and retrieving data in a database system. 32 F.3d at 1580-82. We concluded that
Lowry’s data structures impose a physical organization on the data.... More than mere abstraction, the data structures are specific electrical or magnetic structural elements in a memory. According to Lowry, the data structures provide tangible benefits: data stored in accordance with the claimed data structures are more easily accessed, stored, and erased [and] represent complex data accurately and enable powerful nested operations. In short, Lowry’s data structures are physical entities that provide increased efficiency in computer operation.
Id. at 1583-84. Consequently, we held, the PTO’s printed matter rejection was erroneous. From this, the PTO apparently takes the position that functional but intangible software, data structures, signals, and the like are patentable under Lowry if they are encoded on a tangible medium, but unpatentable (as failing a tangibility requirement to be “manufactures”) if the medium is not referenced in the claims. Absent Lowry, the PTO’s position apparently would be that Nuijten’s claim 14 (the signal, standing alone) is unpatentable subject matter under § 101, and that claim 15 (the storage medium containing the signal) is unpatentably obvious under § 103 over prior art storage media.6
The PTO’s position makes little sense. As a doctrinal matter, the PTO should not look to § 101 sometimes and § 103 at other times to accomplish essentially the same end. As a matter of principle, there is little reason to allow patent claims to otherwise unpatentable, deemed abstractions just because those deemed abstractions are stored in a tangible medium, while rejecting the same inventions standing alone. Nuijten’s signal involves the same degree and type of human ingenuity whether or not it happens to be encoded in the magnetic fields of a hard disk drive, the optical pits of a compact disc, a stream of photons propagating across a vacuum, or any other specific form that technology might put it in. The signal is either a “new and useful” manufacture or it is not. To allow a patent on a storage medium containing the signal but to deny one to the real underlying invention “make[s] the determination of patentable subject matter depend simply on the draftman’s art” in the sense criticized by the Supreme Court in Flook, 437 U.S. at 593, 98 S.Ct. 2522. It is incongruous to treat an individual watching a movie containing the signal of claim 14 in real time as any less of an infringer than someone watching the same movie after a short delay using the recording feature of, for example, a TiVo® digital video recorder. A better distinction is made based on the nature of the underlying invention, without regard to the particular way it is claimed. The “utility” re*1367quirement of § 101 provides a basis to differentiate patentable inventions involving the manipulation or transmission of information from unpatentable inventions whose only utility lies in the particular information they convey — often a difficult line to draw in computer — related arts.
A final word is in order about Alappat and State Street Bank. Alappat recognized that “a general purpose computer in effect becomes a special purpose computer once it is programmed to perform particular functions pursuant to instructions from program software.” 33 F.3d at 1545. State Street Bank found patentability in a software system which essentially applied a mathematical algorithm to the implementation of a business method. 149 F.3d at 1375-77. In neither case was there any dispute about whether the real innovation lay in particular and unpatentable information, nor was there any question as to whether the inventions represented principles that too closely reflected the laws of mathematics and nature to be “new.” In both cases, however, the claimed inventions achieved real-world results with sufficient directness and specificity to be “useful” as that term is used in § 101.
From these observations, it can be appreciated that, consistent with Flook, the outer limits of statutory subject matter should not depend on metaphysical distinctions such as those between hardware and software or matter and energy, but rather with the requirements of the patent statute: is an invention a “process,” “machine,” “manufacture,” or “composition of matter,” and is it “new” and “useful”?
III. Is a “Signal” Patentable Subject Matter?
Following this analysis, it is my view that Nuijten’s claim 14 is directed to a new and useful manufacture.7
Claim 14 is directed to a “manufacture” because the signal is, in the broad sense discussed above, an “article,” “produced] ... for use from raw or prepared materials by giving to these materials [a] new form[ ].” See Chakrabarty, 447 U.S. at 308, 100 S.Ct. 2204. Put differently, it is a product of human “art,” or ingenuity; it is an application of technology to provoke some purposeful transformation in the real world. Any contrary conclusion must depend on a too-literal reading of either “article” or “material,” neither of which ap*1368pears in the statute, and neither of which any precedent — until today — has imposed as a limitation on the otherwise “expansive” scope of § 101. No matter what form the signal of claim 14 may take, it must involve “some physical carrier of information” that is created or manipulated through human activity, and that physical carrier must function “to convey information to a recipient” — it must signal. See Majority Op. at 1352-53.
Moreover, claim 14 is not directed to an abstract mathematical or scientific principle that fails to qualify as “new” under Funk Bros, and Benson. The claimed signal is artificial in character. The original input signal is “encoded in accordance with a given encoding process,” causing it to undergo at least two transformations required by the language of the claim: first, “selected samples of the signal” are made to represent a second stream of “supplemental data”; and second, in order to reduce the impact of the first transformation, “at least one of the samples preceding the selected samples” is made to be “different from the sample corresponding to the given encoding process.” These transformations may apply various laws of physics or mathematics, but they cannot be said to be mere representations or principles of them; neither one is a natural or pre-existing way in which two streams of data may combine, for instance. The signal itself is man-made.
The signal is also “useful” in a direct and specific way. The invention is directed to encoding and communicating data, and that is precisely what the signal does. Any information that it conveys is wholly distinct from the invention itself; the signal is an information carrier, not an attempt to claim information itself. Moreover — though my analysis does not rely on this fact — the claim construction that we unanimously adopt today requires that the signal have a physical manifestation that is directly linked to its purpose. Whether a smoke signal, a sound, or a set of encoded and perhaps encrypted bits traveling across a wireless network in the form of radio waves, a signal must be detectable in order to successfully signal anything. No intermediate steps, layers of interpretation, or speculative eventual uses separate the signal from the claimed purpose: simply put, the signal signals.
The correctness of these conclusions is supported also by the Supreme Court’s decision in a surprisingly analogous case from over 150 years ago, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 14 L.Ed. 601 (1853). In Morse, Samuel Morse (of Morse code fame) was allowed a patent “for a process of using electromagnetism to produce distinguishable signs for telegraphy.” Benson, 409 U.S. at 68, 93 S.Ct. 253 (discussing Morse, 56 U.S. (15 How.) at 111). The Supreme Court disallowed Morse’s eighth claim, for the use of “electromagnetism, however developed for marking or printing intelligible characters, signs, or letters, at any distances,” as the impermissible patenting of a scientific principle. Morse, 56 U.S. (15 How.) at 112. As the Court later reiterated in The Telephone Cases, however, claims to specific uses of electromagnetism were patentable: “The effect of that decision [Morse ] was, therefore, that the use of magnetism as a motive power, without regard to the particular process with which it was connected in the patent, could not be claimed, but that its use in that connection could.” 126 U.S. 1, 534, 8 S.Ct. 778, 31 L.Ed. 863 (1888). In particular, the Court permitted Morse’s fifth claim, to the use of telegraphy to convey Morse code: “the system of signs, consisting of dots and spaces, and of dots, spaces, and horizontal lines, for numerals, letters, words, or sentences, substantially as herein set forth *1369and illustrated, for telegraphic purposes.” 56 U.S. (15 How.) at 86.8
The “system” and constituent “signs” of Morse’s fifth claim are not “tangible articles or commodities.” See Majority Op. at 1356. Rather, the claim is directed to a signal — a particular way of encoding information so that it can be conveyed (in this case in the form of electrical impulses on a telegraph wire) in a useful manner at a distance. Morse’s signaling system conveyed certain important parts of a message — “numerals, letters, words, or sentences,” but not lowercase letters, pictures, sound, etc. — under a particular set of constraints. Nuijten’s signal does the same— it conveys two streams of data, one primary stream and one lower-bandwidth “supplemental” stream — in a manner such that the supplemental stream is conveyed losslessly, and the primary stream is conveyed so as to minimize the effects of lost bits upon certain underlying encodings of data. Both Morse’s signal and Nuijten’s are “new” and “useful,” and both are patentable.
IV. Conclusion
For these reasons, I would reverse.

. Our statement that an invention is patentable subject matter when it "producéis] a useful, concrete, and tangible result,’’ see In re Alappat, 33 F.3d 1526, 1544 (Fed.Cir.1994) (en banc) (emphasis added), does not impose a requirement that a patentable manufacture must be a tangible thing. Rather, the fact that an invention gives rise to some tangible result is one indication that it is not an unpat-entable abstract idea. Id..-, see also infra at 1365.


. The majority criticizes my use of an alternative dictionary definition to the one the Supreme Court enunciated in Chakrabarty. Majority Op. at 1356 n. 5. However, the alternative definition is in no way inconsistent with the Chakrabarty one, nor with the second definition of "manufacture” that the Supreme Court provided in American Fruit, which like Chakrabarty remains good law. Under such circumstances, we do not breach our duty to follow Supreme Court precedent by looking to additional sources to further inform our understanding of the statutory language.


. The majority cites the legislative history of the 1952 Patent Act for the proposition that "art” is not "broader than the usual understanding of 'process.' ” Majority Op. at 1354-55. The drafters of the 1952 patent act changed "art” to “process” in § 101 in recognition of the fact that "art” in § 101 had been interpreted by the courts to apply to process and method claims. However, the inclusion of "art” in the new § 100(b) definition of "process” is a strong suggestion that Congress intended the change in language to be clarifying rather than narrowing. Regardless, this change certainly did not narrow the scope of "manufacture.”
Even if the 1952 Senate Committee on the Judiciary was correct that "art,” as used in the pre-1952 patent statutes, "has a different meaning than the words useful art' in the Constitution,” S.Rep. No. 82-1979, at 5 (1952), U.S.Code Cong. & Admin.News 1952, at pp. 1298-99, and applies only to what we now describe as process claims, I believe that the four categories of statutory subject matter have consistently been intended to complement one another and to protect the full scope of technological ingenuity — the "useful Arts.”


. An argument can be made that the "new” and “useful” requirements also inhere to some extent in the statutory categories themselves; the first American Fruit definition of “manufacture” refers to “the production of articles for use from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations.” 283 U.S. at 11, 51 S.Ct. 328 (emphases added); id. at 12, 51 S.Ct. 328 (rejecting argument that an orange impregnated with borax is a manufacture because it "remains a fresh orange fit only for the same beneficial uses as therefore”). Because the statutory terms "new,” "useful,” and "manufacture” appear together, this possibility does not alter the analysis.


. A similar observation answers Justice Breyer's apparent criticism of State Street Bank in his dissent from dismissal of certiorari in Laboratory Corp. of America Holdings v. Metabolite Laboratories, Inc.,-U.S.-, 126 S.Ct. 2921, 165 L.Ed.2d 399 (2006). Justice Breyer summarized Slate Street Bank as saying that "a process is patentable if it produces a 'useful, concrete, and tangible result,’ ” but observed that the Supreme Court "has never made such a statement” and cited, as examples of patent claims that would meet that test, but that the Supreme Court invalidated, the claims in Benson, Flook, and O’Reilly v. Morse, 56 U.S. (15 How.) 62, 14 L.Ed. 601 (1853) (involving a claim to "the use of electromagnetic current for transmitting messages over long distances”) (discussed infra at 1368). 126 S.Ct. at 2928. The State Street Bank test — which I will discuss more in Part *1365II.B, infra — speaks only to the "useful” re-quirementof§ 101.


. The other case the PTO cited at oral argument, In re Beauregard, was not a decision by this court as to the merits of patentability. Rather, Beauregard was a precedential order dismissing an appeal because the PTO conceded that "computer programs embodied in a tangible medium, such as floppy diskettes, are patentable subject matter under 35 U.S.C. § 101 and must be examined under 35 U.S.C. §§ 102 and 103.” 53 F.3d at 1584. This concession probably derived from Lowry and, perhaps, In re Alappat.


. In applying my proposed definitions for each of these terms, I express no opinion as to whether an invention can be a ''manufacture,” or for that matter whether it can be "useful” within the meaning of 35 U.S.C. § 101 and Article I, clause 8 of the Constitution, without having some discernible effect upon the world or effecting some physical transformation. Cf. Comiskey, 499 F.3d at 1376 (agreeing with the PTO's argument that a method claim qualifies as a "process” only if it (1) is "tied to a particular apparatus” or (2) "operate[s] to change materials to a 'different state or thing’ ”); see also Ex parte Bilski, Appeal No.2002-2257, slip op. at 32 (B.P.A.I. March 8, 2006) (holding that “a 'process’ under § 101 requires a transformation of physical subject matter to a different state or thing.”). As the majority holds, Nui-jten’s signal must be detectable to be a "signal." Nor do I express an opinion as to whether "useful” may mean "technological” and thereby require either a result or an art that is technological in character. See Comis-key, 499 F.3d at-, slip op. at 14 (observing that "the framers consciously acted to bar Congress from granting letters patent in particular types of business,” as compared with the monopolies granted by the English Crown). But see Lundgren, 2004 WL 3561262, *5, 2005 Pat.App. LEXIS 34, at *11 ("Our determination is that there is currently no judicially recognized separate 'technological arts’ test to determine patent eligible subject matter under § 101."). The precise contours of these doctrines, particularly applied in the context of software and the virtual worlds it may create, pose difficult questions for other days and other cases.


. Intriguingly, Morse’s claim was permitted as an "art” rather than a "manufacture.” 56 U.S. (15 How.) at 101. See supra at 1360 & n. 3.